Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 10, 2005,
by and among GENETRONICS BIOMEDICAL CORPORATION, a corporation organized under
the laws of the State of Delaware (the “Company”), and the purchasers (the
“Purchasers”) set forth on the execution pages hereof (the “Execution Pages”).

WHEREAS:

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

B. Each Purchaser desires to purchase, severally and not jointly, subject to the
terms and conditions stated in this Agreement, (i) shares of the Company’s
common stock, $0.001 par value (the “Common Stock”) and (ii) warrants in the
form attached hereto as Exhibit A (including any warrants issued in replacement
thereof, the “Warrants”), to acquire shares of Common Stock. The shares of
Common Stock issuable upon exercise of or otherwise pursuant to the Warrants are
referred to herein as the “Warrant Shares.”

C. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement in
the form attached hereto as Exhibit B (the “Registration Rights Agreement”)
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.

D. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto and the Escrow Agent (as defined in the Escrow Agreement) are
executing and delivering an Escrow Agreement in the form attached hereto as
Exhibit C (the “Escrow Agreement”) pursuant to which the parties hereto have
agreed to place the Shares in an escrow account in accordance with the terms
hereof and thereof.

NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:

1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the meanings
ascribed to them as provided below:

“Affiliate” or “Affiliates” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person.

“Business Day” shall mean any day on which the principal United States
securities exchange or trading market on which the Common Stock is listed or
traded.

“Investment Amount” shall mean the dollar amount to be invested in the Company
pursuant to this Agreement by a Purchaser, as set forth on the Execution Page
hereto executed by such Purchaser.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Securities” shall mean the Shares, the Warrants and the Warrant Shares.

“Shares” means the shares of Common Stock to be issued and sold by the Company
and purchased by the Purchasers at the Signing.

“Transaction Documents” means this Agreement, the Warrants, the Notes, the
Registration Rights Agreements, the Escrow Agreement, the Transfer Agent
Instructions and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company, or any other
transfer agent selected by the Company.

“Transfer Agent Instructions” means the Transfer Agent Instructions, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

2. PURCHASE AND SALE OF SHARES AND WARRANTS.

a. Generally. Except as otherwise provided in this Section 2 and subject to the
satisfaction (or waiver) of the conditions set forth in Section 6 and Section 7
below, each Purchaser shall purchase the number of Shares and Warrants
determined as provided in this Section 2, and the Company shall issue and sell
such number of Shares and Warrants to each Purchaser for such Purchaser’s
Investment Amount as provided below. The Company’s agreement with each of the
Purchasers is a separate agreement, and the sale of the Securities to each of
the Purchasers is a separate sale.

b. Number of Shares and Warrants; Form of Payment; Delivery of Shares.

i. On the date hereof, the Company shall sell and each Purchaser shall buy
(A) the number of Shares as is equal to the quotient of (I) such Purchaser’s
Investment Amount divided by (II) $4.05 and (B) Warrants exercisable for a
number of shares of Common Stock equal to 33% of the number of Shares referred
to in subclause (A) above. On the date hereof, and subject to payment of the
Tranche A Investment Amount (as defined below), the Company will deliver the
Warrants to each such Purchaser.

ii. On the date hereof, each Purchaser shall pay a non-refundable amount equal
to twenty percent (20%) of its Investment Amount (i) in lawful money of the
United States of America in same day funds by wire transfer to the Company, in
accordance with the Company’s written wiring instructions or (ii) with shares of
the Holder’s Series C Cumulative Convertible Preferred Stock valued at the
Liquidation Preference (as defined in the Certificate of Designations, Rights
and Preferences of Series C Cumulative Convertible Preferred Stock of the
Holder) thereof plus any accrued and unpaid dividends thereon, at the principal
office of the Holder located at 11199 Sorrento Valley Road, San Diego, CA 92121,
or at such other place as Holder may designate in writing (the “Tranche A
Investment Amount”), and a duly executed full recourse promissory note in the
form attached hereto as Exhibit D (the “Note”) representing the remaining eighty
percent (80%) of its Investment Amount, against delivery to the Escrow Agent of
certificates representing the Shares being purchased by such Purchaser, and the
Company shall deliver such Shares to the Escrow Agent against delivery of such
Purchaser’s Investment Amount. Each Purchaser’s Shares delivered to the Escrow
Agent pursuant to the terms of this Agreement shall be held by the Escrow Agent
until such time as all outstanding principal due under such Purchaser’s Note has
been paid in full to the Company, which shall be no later than the September 30,
2005, unless paid earlier further to the default provisions set forth in
Section 3 of the Note or further to the mandatory prepayment provisions in
Section 4 of the Note (collectively, the “Due Date” or the “Closing Date”) or by
way of voluntary prepayment. In the event that all outstanding principal due
under a Purchaser’s Note has not been paid in full by the Due Date, such
Purchaser’s Tranche A Investment Amount shall automatically be forfeited and
such Purchaser’s Shares held by the Escrow Agent in such amount as calculated in
Section 2(b)(i) shall automatically be cancelled and certificates representing
such Shares shall be returned to the Company. Nothing in this Section 2(b) shall
prevent the exercise of the Warrants and to acquire the Warrant Shares.

iii. If all outstanding principal due under the Notes shall be paid in full by
the Due Date, the Escrow Agent will deliver certificates representing the Shares
to each of the Purchasers in such amounts as referred to above in
Section 2(b)(i) and such additional shares as provided for in Section 8(n) no
later than 3:00 p.m. California time on the third Business Day following the Due
Date or such other date or time as the Purchasers and the Company may mutually
agree.

3. THE PURCHASER’S REPRESENTATIONS AND WARRANTIES.

Each Purchaser severally and not jointly represents and warrants to the Company
as follows:

a. Purchase for Own Account. The Purchaser is purchasing the Securities for the
Purchaser’s own account and not with a present view towards the distribution
thereof. The Purchaser understands that the Purchaser must bear the economic
risk of this investment indefinitely, unless the Securities are registered
pursuant to the Securities Act and any applicable state securities or blue sky
laws or an exemption from such registration is available, and that the Company
has no present intention of registering any such Securities other than as
contemplated by the Registration Rights Agreement. Notwithstanding anything in
this Section 3(a) to the contrary, by making the foregoing representation, the
Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption from
registration under the Securities Act and any applicable state securities laws;
provided, that in the case of any transfer of the Securities pursuant to an
exemption, such transfer is made in accordance with the provisions of
Section 3(e).

b. Information. The Purchaser has been furnished all materials (excluding any
material nonpublic information) relating to the business, finances and
operations of the Company and its subsidiaries and materials relating to the
offer and sale of the Securities that have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the Company and
has received what the Purchaser believes to be satisfactory answers to any such
inquiries. The Purchaser understands that its investment in the Securities
involves a high degree of risk.

c. Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

d. Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into and perform its obligations under this Agreement and to
purchase the Securities in accordance with the terms hereof. This Agreement has
been duly and validly authorized, executed and delivered on behalf of the
Purchaser and is a valid and binding agreement of the Purchaser enforceable
against the Purchaser in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other laws affecting creditors’ rights and remedies generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

e. Transfer or Resale. The Purchaser understands that (i) except as provided in
the Registration Rights Agreement, the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be transferred unless (a) subsequently registered thereunder or sold
pursuant to Rule 144(k) under the Securities Act, or (b) the Purchaser shall
have delivered to the Company an opinion of counsel reasonably acceptable to the
Company (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the
Securities to be sold or transferred may be sold or transferred under an
exemption from such registration, and (ii) neither the Company nor any other
Person is under any obligation to register such Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder, in each case, other than pursuant to the Registration
Rights Agreement.

f. Legends. The Purchaser understands that the Securities may bear a restrictive
legend in substantially the following form:

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE
SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES
LAWS UNLESS OFFERED, SOLD OR TRANSFERRED UNDER AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES] MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a Registration Statement covering the resale of
such Securities is effective under the Securities Act provided the Purchasers at
the time any of the Purchasers request a removal of the Legend on any
certificate evidencing all or any portion of any of the Securities or to
transfer any of the same, it (or a broker acting on such Purchaser’s behalf)
provides to the Company (or to the Transfer Agent on the Company’s behalf),
reasonable written assurances to the effect that any of the Securities, sold or
to be sold by such Purchasers have been, or will be, sold in accordance with the
plan of distribution set forth in the Prospectus and in compliance with the
prospectus delivery requirements under the Securities Act., or (ii) following
any sale of such Securities pursuant to Rule 144, or (iii) if such Securities
are eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). The Company
shall cause its counsel to issue the legal opinion included in the Transfer
Agent Instructions to the Transfer Agent on the Effective Date. Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Business Days following
the delivery by a Purchaser to the Company or the Transfer Agent of a legended
certificate representing such Securities, deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, such Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith, but such
legal opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

g. Investor Status. The Purchaser is an “accredited investor” within the meaning
of Rule 501 Regulation D under the Securities Act. In the normal course of its
business, it invests in or purchases securities similar to the Securities and it
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of purchasing the Securities. The
Purchaser is not a registered broker dealer or an Affiliate of any broker or
dealer registered under Section 15(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or a member of the National Association of
Securities Dealers, Inc. or a Person engaged in the business of being a broker
dealer.

h. Restricted Securities. The Purchaser understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

i. No Short Positions or Stock Ownership. Except as previously disclosed to the
Company in writing, each Purchaser has not, for the period from 30 Business Days
prior to the Signing Date through the Closing Date, entered into any Short
Sales. For purposes of this Section 3.2(i), a “Short Sale” by a Purchaser means
a sale of Common Stock that is marked as a short sale and that is executed at a
time when such Purchaser has no equivalent offsetting long position in the
Common Stock. For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock and all Common
Stock that would be issuable upon conversion or exercise in full of all Options
then held by such Purchaser (assuming that such Options were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any conversion or exercise price adjustments scheduled to take
effect in the future) shall be deemed to be held long by such Purchaser.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser as follows:

a. Authorization; Enforcement. (i) The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement,
the Warrants, and the Registration Rights Agreement, to issue and sell the
Shares and the Warrants in accordance with the terms hereof and to issue the
Warrant Shares in accordance with the terms of said warrants; (ii) the
execution, delivery and performance of this Agreement, the Warrants and the
Registration Rights Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Shares and the Warrants and the
reservation for issuance and issuance of the Warrant Shares) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors or its shareholders is
required; and (iii) this Agreement constitutes, and, upon execution and delivery
by the Company and the other parties thereto to the extent required of the
Registration Rights Agreement and the Warrants, such agreements will constitute,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other laws
affecting creditors’ rights and remedies generally and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

b. Issuance of Shares. The Shares are duly authorized and when issued and paid
for in accordance with the terms hereof, will be validly issued, fully paid and
non-assessable. The Warrant Shares are duly authorized and reserved for
issuance, and, upon exercise of the Warrants, in accordance with the terms
thereof, will be validly issued, fully paid and non-assessable.

c. Form S-3 Eligibility. The Company is currently eligible to register the
resale of its Common Stock on a registration statement on Form S-3 under the
Securities Act.

5. COVENANTS AND OTHER AGREEMENTS.

a. Satisfaction of Conditions. The parties shall use their reasonable efforts to
satisfy in a timely manner each of the conditions set forth in Section 6 and
Section 7 of this Agreement.

b. Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Purchaser promptly after such filing. The Company shall, on or before the
Signing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to the Purchasers pursuant to this
Agreement under applicable securities or “blue sky” laws of the states of the
United States or obtain exemption therefrom, and shall provide evidence of any
such action so taken to each Purchaser on or prior to the Signing Date.

c. Reservation of Shares. The Company has and shall at all times have authorized
and reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the issuance of the Shares as provided in Section 2 hereof,
and the full exercise of the Warrants, and the issuance of the Warrant Shares,
in connection therewith and as otherwise required hereby and thereby. The
Company shall not reduce the number of shares of Common Stock reserved for
issuance under this Agreement (except as a result of the issuance of the Shares
hereunder), the Warrants (except as a result of the issuance of the Warrant
Shares upon the exercise of the Warrants), or the Registration Rights
Agreements, without the consent of the Purchasers.

d. Listing. The Company will apply for the listing of the Shares and the Warrant
Shares, in each case, upon each national securities exchange and automated
quotation system, if any, upon which shares of Common Stock are then listed or
quoted and shall maintain, so long as any other shares of Common Stock shall be
so listed, such listing of all Shares from time to time issuable hereunder, and
all Warrant Shares from time to time issuable upon exercise of the Warrants.

e. Securities Laws Disclosure; Publicity. The Company shall, on or before 9:30
a.m., Eastern Standard Time, no later than the the fourth business day following
the Due Date, issue a press release reasonably acceptable to the Purchasers
disclosing the transactions contemplated hereby. No later than the fourth
Business Day following the Due Date, the Company shall file a Current Report on
Form 8-K with the SEC (the “8-K Filing”) describing the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the forms of Warrants and Notes,
in the form required by the Exchange Act. Thereafter, the Company shall timely
make any filings and notices required by the SEC or applicable law with respect
to the transactions contemplated hereby and provide copies thereof to the
Purchasers promptly after filing. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the SEC or any regulatory agency or the
American Stock Exchange, without the prior written consent of such Purchaser,
except to the extent such disclosure (but not any disclosure as to the
controlling Persons thereof) is required by law or the American Stock Exchange
regulations.

f. Furnishing of Information. As long as any Purchaser owns Securities, the
Company shall use reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Securities and Exchange Act of 1933, as amended (the “Exchange Act”). During the
earlier of (i) the date two years from the Closing Date or (ii) as long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Purchasers and make
publicly available in accordance with paragraph (c) of Rule 144 such information
as is required for the Purchasers to sell the Securities under Rule 144.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell Shares and Warrants to
a Purchaser hereunder is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions thereto; provided, however, that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

a. The applicable Purchaser shall have executed the signature page to this
Agreement, the Registration Rights Agreement and the Escrow Agreement, and
delivered the same to the Company.

b. The applicable Purchaser shall have delivered such Purchaser’s Tranche A
Investment Amount in accordance with Section 2(b) above.

c. The applicable Purchaser shall have delivered to the Company a duly executed
Note as provided in Section 2(b) above.

d. The representations and warranties of the applicable Purchaser shall be true
and correct, and the applicable Purchaser shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the applicable
Purchaser.

e. No statute, rule, regulation, executive order, decree, ruling, injunction,
action, proceeding or interpretation shall have been enacted, entered,
promulgated, endorsed or adopted by any court or governmental authority of
competent jurisdiction or any self-regulatory organization, or the staff of any
thereof, having authority over the matters contemplated hereby which questions
the validity of, or challenges or prohibits the consummation of, any of the
transactions contemplated by this Agreement.

7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE SHARES AND WARRANTS.

The obligation of each Purchaser hereunder to purchase Shares and Warrants to be
purchased by it hereunder is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided, however, that these
conditions are for such Purchaser’s sole benefit and may be waived by such
Purchaser at any time in such Purchaser’s sole discretion:

a. The Company shall have executed the signature pages to this Agreement, the
Registration Rights Agreement and the Escrow Agreement, and delivered the same
to the Purchaser.

b. The Company shall have delivered to the Purchaser duly executed certificates
representing the number of Shares and duly executed Warrants as provided in
Section 2(b) above.

c. The representations and warranties of the Company shall be true and correct,
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company.

d. No statute, rule, regulation, executive order, decree, ruling, injunction,
action, proceeding or interpretation shall have been enacted, entered,
promulgated, endorsed or adopted by any court or governmental authority of
competent jurisdiction or any self-regulatory organization, or the staff of any
thereof, having authority over the matters contemplated hereby which questions
the validity of, or challenges or prohibits the consummation of, any of the
transactions contemplated by this Agreement.

e. The Company shall have delivered duly executed Transfer Agent Instructions
acknowledged by the Transfer Agent.

8. GOVERNING LAW; MISCELLANEOUS.

a. Governing Law; Venue; Waiver Of Jury Trail. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
LOS ANGELES, STATE OF CALIFORNIA FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

b. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed Execution Page(s) hereof to be
physically delivered to the other party within five (5) days of the execution
hereof.

c. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

e. Entire Agreement; Amendments; Waiver. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchasers make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the Company and, by the Purchasers as provided
in Section 8(m) hereof. Notwithstanding the preceding sentence, the parties
hereto recognize that certain amendments may be requested by the American Stock
Exchange in order that the Shares and Warrant Shares issued hereunder be
accepted for listing on the American Stock Exchange and agree that approval for
such amendments shall be given. Any waiver by the Purchasers, on the one hand,
or the Company, on the other hand, of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision of or any breach of any other provision of this
Agreement. The failure of the Purchasers, on the one hand, or the Company, on
the other hand to insist upon strict adherence to any term of this Agreement on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement.

f. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:

If to the Company:

Genetronics Biomedical Corporation
11199 Sorrento Valley Road
San Diego, CA 92121-1334
Telephone No.: (858) 597-6006
Facsimile No.: (858) 597-0451
Attention: Peter Kies

Chief Financial Officer

With a copy to:

Kirkpatrick & Lockhart Nicholson Graham LLP
10100 Santa Monica Blvd, 7th Floor
Los Angeles, California 90067
Telephone (310) 552-5000
Fax (310) 552-5001
Attention: Thomas Poletti, Esq.

If to the Purchaser, to the address set forth under the Purchaser’s name on the
Execution Page hereto executed by such Purchaser.

Each party hereto may from time to time change its address or facsimile number
for notices under this Section 8(f) by giving at least ten (10) days’ prior
written notice of such changed address or facsimile number, in the case of the
Purchasers to the Company, and in the case of the Company to all of the
Purchasers.

g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Neither the
Company nor any Purchasers may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties.
Notwithstanding the foregoing, any Purchaser may assign its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Purchasers.”

h. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

i. Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement, the Registration
Rights Agreement, the Warrants, the Notes and the Escrow Agreement. As such, the
language used herein and therein shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party to this Agreement, the
Registration Rights Agreement, the Warrants, the Notes or the Escrow Agreement.

j. Determinations. Except as otherwise expressly provided herein, all consents,
approvals and other determinations to be made by the Purchasers pursuant to this
Agreement and all waivers and amendments to or of any provisions in this
Agreement after the Closing Date shall be made by Purchasers that have invested
more than fifty-one percent (51%) of the aggregate Investment Amounts invested
by all Purchasers.

k. Fees and Expenses. After thirty days from signing this Agreement, the Company
shall pay to Purchasers’ legal counsel an aggregate of $10,000 for their legal
fees and expenses incurred in connection with the preparation and negotiation of
the Transaction Documents. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

l. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

m. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

n. Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event. Immediately after each
such event, but in no event later than thirty days after the occurance of such
event, the Company shall deliver to the Escrow Agent certificates representing
such additional shares.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

COMPANY:

GENETRONICS BIOMEDICAL CORPORATION

By:
Name: Avtar Dhillon
Title: President & Chief Executive Officer

PURCHASERS:

By:     
Name:
Title:

2

SCHEDULE OF PURCHASERS

                                                                    Shares of
Common         Name of Purchaser   Stock Purchased   Warrants   Purchase Price
Verdas Invest Ltd.   750,000   247,500   $3,037,500.00 (1) BayStar Capital II,
L.P.   740,741   244,444   $3,000,000.00 (2)
SRG Capital, LLC
            49,382               16,296             $ 200,000.00 (3)  
TOTAL
            1,540,123               508,240             $ 6,237,500.00  

(1) Initial 20% payment made in cash. Balance of subscription amount evidenced
by promissory note.

(2) Initial 20% payment made in the form of 60 shares of Genetronics Biomedical
Corporation Series C Preferred Stock, which has a liquidation value of $600,000.
Balance of subscription amount evidenced by promissory note.

(3) Initial 20% payment made in the form of 4 shares of Genetronics Biomedical
Corporation Series C Preferred Stock, which has a liquidation value of $40,000.
Balance of subscription amount evidenced by promissory note.

3